Citation Nr: 0012953	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to February 
1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In December 1979, the RO last denied the claim of 
entitlement to service connection for a kidney condition.

2.  Evidence received since the December 1979 denial of 
entitlement to service connection for a kidney disability is 
not duplicative and is material to the adjudication of the 
veteran's claim.


CONCLUSION OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a kidney disability has been submitted and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for a 
kidney disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in December 1979 the RO last denied the claim 
of entitlement to service connection for a kidney condition.  
In September 1994, he submitted a statement from Patrick 
Cadigan, M.D.  Dr. Cadigan stated that the veteran's left 
kidney injury, diagnosed as a "congenital" kidney blockage, 
could have been caused by an injury suffered in 1966 during 
the veteran's active service. 

In November 1994, the RO found that this evidence did not 
constitute new and material evidence to reopen the veteran's 
claim.  A timely notice of disagreement with this decision 
was submitted in May 1995. 

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1999) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

In light of Justus and Hodge, the medical opinion of 
September 1994 clearly provides a basis to reopen this claim.

Under the U.S. Court of Appeals for Veterans Claims (Court's) 
determinations in Elkins v. West, 12 Vet. App. 209 (1999) and 
Winters v. West, 12 Vet. App. 203 (1999), the three part 
analysis for reopening a final decision is as follows: the 
Board must first determine whether the veteran has presented 
new and material evidence (as noted above); if new and 
material evidence has been presented, immediately upon 
reopening the claim the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopen is well grounded; and third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist has been fulfilled.  See 38 U.S.C.A. §§ 5107, 5108 
(West 1991) and 38 C.F.R. § 3.156(a) (1999).

As the Board has found new and material evidence to reopen 
the claim, the Board must now determine whether this claim is 
well grounded.  In order for a claim to be well grounded, 
there must be a current disability that is related to an 
injury or disease that was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Consequently, the veteran's own opinion that his kidney 
disorder is related to his active service will not provide 
the basis to find this claim well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  
 
With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a kidney disorder.  With regard to the second prong of the 
Caluza analysis, the service medical records do not note a 
kidney disorder.  However, the veteran has stated that he was 
involved in an assault during his active service.  The 
veteran is competent to make such a statement regarding an 
event alleged to have occurred during service.       
 
With respect to the third prong of the Caluza analysis, nexus 
evidence, the Board has, arguably, a medical opinion that the 
kidney injury, diagnosed as a congenital kidney blockage, 
could have been caused by an injury suffered in 1966 during 
the veteran's active service.  This opinion will be presumed 
to be true as required by the Court in Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) and King v. Brown, 5 Vet. App. 19, 
21 (1993).  Thus, the Board must find the claim of 
entitlement to service connection for a kidney disorder to be 
well grounded.  Therefore, the VA has a duty to assist the 
veteran in the development of this claim.





ORDER

The claim of entitlement to service connection for a kidney 
condition is reopened and well grounded.


REMAND

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  Regarding the 
claim of entitlement to service connection for a kidney 
disorder, the Board believes that additional medical 
information is required to make this determination.  Dr. 
Cadigan does not provide a rationale for his opinion.  
Consequently, this opinion is entitled to limited probative 
weight.  Further, the medical evidence of record, including 
the service and post-service medical evidence of record, 
contains medical findings and conclusions that contradict Dr. 
Cadigan's opinion, and are not supportive of the allegation 
of a kidney injury in service.  The Board finds that further 
development is warranted. 

Regarding the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), the Board must find 
that under the Court's decision in Caluza, this claim is 
currently not well grounded.  The basis for this 
determination is clear.  A review of the medical evidence of 
record does not indicate that the veteran has ever been 
diagnosed with PTSD.  However, in May 1996, the veteran 
provided an evidentiary assertion that a Dr. Terry Wilkens at 
the VA Denver had diagnosed him with PTSD.  On preliminary 
review of the record, it appears the RO has obtained all 
relevant treatment reports, however, because the date that 
the alleged diagnosis was made has not been provided, the 
Board can not find that VA has gone beyond the duty to inform 
the claimant to submit such a medical opinion by obtaining 
the relevant treatment records that show the evidentiary 
assertion is not supported. 

The Board has been placed on notice of evidence that may be 
pertinent to the veteran's claim, a medical opinion from a VA 
medical provider.  In Robinette v. Brown, 8 Vet. App. 69 
(1995), the Court held that even where a claim is not well 
grounded, the Secretary had imposed upon himself a further 
duty to advise the appellant of what additional evidence was 
necessary to complete the application for the benefit sought 
under 38 U.S.C.A. § 5103(a) (West 1991).  The Court has also 
held, however, that what a physician has told a veteran, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette, 8 Vet. App. at 77.  Thus, 
the veteran's statements or testimony regarding what Dr. 
Wilkens allegedly said can not be the basis to make this 
claim well grounded.  Further, the obligations within 
Robinette exist only in the limited circumstances where the 
veteran has referenced known and existing evidence.  See Epps 
v. Brown,  9 Vet. App. 341, 344 (1996).  

In this instance, the veteran is advised that, while he can 
provide evidence on symptoms or manifestations in service 
perceptible to a lay party, he must submit evidence from a 
party with medical expertise to establish both the existence 
of PTSD and a nexus between PTSD and a stressor of service 
origin.  In light of the foregoing, the Board finds that 
further development, as specified below, is warranted.  The 
additional issues are deferred pending this development.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, including, most importantly, any 
medical record from Dr. Wilkens which 
diagnoses the veteran with PTSD.  The 
veteran is expressly advised that it is 
vital that he provide information 
concerning the approximate date and place 
when Dr. Wilkens allegedly diagnosed 
PTSD, and that without such specifics it 
may prove impossible to locate such 
records.  Any recent treatment of the 
veteran's disabilities should also be 
obtained.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.

2.  The RO should arrange for a VA 
examination by an appropriately qualified 
physician.  The purpose of this 
evaluation is to determine whether the 
veteran currently has a kidney disorder 
associated with his active service.  The 
claims folder, or the pertinent medical 
records contained therein, including the 
service medical records and the September 
1994 statement of Dr. Cadigan, must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
questions:

(a) What is the correct medical diagnosis 
of any current kidney disability?

(b) If a kidney disability is found, the 
examiner should express an opinion as to 
the degree of medical probability that it 
is related to the veteran's period of 
active service.  With respect to the 
reported kidney trauma in an assault in 
service, the physician should indicate 
whether a different opinion would be 
warranted as to the probability of a 
causal relationship between current 
kidney disability and service if it was 
assumed first that the report of the 
trauma was correct or in the alternative 
if it was assumed that the report of the 
trauma was not correct.  If it is 
impossible to respond to these questions 
without resort to speculation, the 
physician should so indicate and explain 
why. 

3.  After the development of requested 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be adjudicated with reference 
to Caluza.  Notwithstanding any medical 
diagnosis or opinion of record, the RO 
may also make an adjudicative 
determination as to these issues based 
upon credibility findings concerning the 
veteran's statements, stressor events, 
and credibility of reported subjective 
symptoms.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



